ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 03/29/2021.  
Claims 2-3, 5, 14-15 and 17 have been cancelled. Claims 1, 4, 6-13, 16 and 18-20 are pending. Claims 1, 13 and 20 are independent claims.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/10/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
5.	Claims 1, 4, 6-13, 16 and 18-20 are allowable.
Independent claims 1, 13 and 20 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Locker et al. (US PGPUB 2014/0359539; hereinafter Locker) discloses displaying a user interface at a first location corresponding to a first location of the bezel, wherein the user interface includes a plurality of objects and the plurality of objects are arranged in a first direction (see [0053]-[0057], Figs. 5A-5B and Figs 5C-5D; e.g., a user interface with a plurality of objects is moved and displayed corresponding to the bezel location 125 in Fig. 5B and [0055]); and determine a user location of the user, wherein the second location of the bezel is different from the first location of the bezel 
The reference Bathiche (US PGPUB 2014/0132551; hereinafter Bathiche) discloses a direct bezel touch input to invoke a function (see Fig. 2, [0003]-0005], [0026]-[0028], bezel touch input area 108; see Fig. 5 and [0035], a menu is displayed along the bezel area when a bezel touch input is detected along the bezel area 510; see Fig. 7 and [0042]-[0046], steps 702 to 710, detecting a direct bezel touch input to invoke a function). 
The reference Choudhary et al. (US PGPUB 2014/0109012; hereinafter Choudhary) discloses “control the display to display sub selection menus of each of the plurality of object” (see [0020] A drill down view displays an expanded view of content (e.g. 164) for a thumbnail in response to receiving a drill down instruction (e.g. a tap and hold gesture 160 on a thumbnail); see [0032]-[0033], [0042]-[0043] and Figs. 4, 6, Display 410 shows a display of thumbnails (Page 1-12) while in overview mode. In the current example, a user taps and holds on the page 2 thumbnail to initiate a display of a drill down view for the thumbnail being pressed).
Locker as modified by Bathiche and Choudhary fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach limitations as recited in the independent claims 1, 13 and 20 as shown. 
control the display to display a user interface at a first location of the display corresponding to a first location of the bezel, wherein the user interface includes a plurality of objects and the plurality of objects are arranged in a first direction based on the first location of the display; and 
in response to a first touch input being received while the user interface is displayed at the first location of the display: determine a second location of the bezel where the first touch input is received, wherein the second location of the bezel is different from the first location of the bezel; 
control the display to move the user interface that is displayed- to a second location of the display, the second location of the display corresponding to the second location of the bezel; 
control the display to change the first direction in which the plurality of objects included in the user interface are arranged, based on the second location of the display; and 
control the display to display sub selection menus of each of the plurality of objects, wherein the processor is further configured to, in response to the first touch input exceeding a threshold time duration, control the display to display one or more additional objects in the user interface or a sub-user interface of the user interface, wherein the one or more additional objects are objects other than the plurality of objects, and wherein the one or more additional objects are displayed according to a number of times the one or more additional objects are selected by the user.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179